
	
		II
		110th CONGRESS
		2d Session
		S. 2852
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2008
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide increased accessibility to information on
		  Federal spending, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Spending and Taxpayer
			 Accessibility Act of 2008.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Taxpayers deserve
			 to know how their tax money is spent by the Federal Government.
				(2)The Office of
			 Management and Budget has developed a single, searchable Internet website of
			 Government grants and contracts, accessible free of charge by the
			 public.
				(3)The Office of
			 Management and Budget, through its Program Assessment Rating Tool (PART)
			 system, identified that almost 25 percent of Federal programs it reviewed
			 either were ineffective or their effectiveness could not be determined.
				(4)Billions of
			 dollars are lost each year through fraud, waste, abuse, and mismanagement among
			 the hundreds of programs in the Federal Government.
				(5)Taxpayers work on
			 average more than 2 months of every year to pay for the operations of the
			 Federal Government.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to bring more
			 transparency to the spending habits of the Federal Government;
				(2)to help taxpayers
			 understand how the Federal Government spends the money they send to Washington,
			 DC;
				(3)to provide for
			 better accountability in the Federal budget and appropriations process;
				(4)to give taxpayers
			 an easy and accessible way to see how their money is being spent; and
				(5)to increase the
			 participation of citizens in their Government.
				3.Earmark tracking
			 website
			(a)Internet
			 website
				(1)In
			 generalNot later than January 1, 2009, the Congressional
			 Research Service shall create a single operational searchable Internet website,
			 accessible free of charge by the public, that allows the user to search
			 information on each Federal earmark, including—
					(A)the name and
			 location of the intended recipient of the earmark,
					(B)the total dollar
			 amount of the earmark,
					(C)the Member of
			 Congress who sponsored or requested the earmark, and
					(D)the status of the
			 bill to which the earmark is attached.
					(2)Scope of
			 dataThe Internet website established under this subsection shall
			 include data for fiscal years after fiscal year 2007.
				(3)Timeliness of
			 informationThe Congressional Research Service shall update the
			 Internet website established under this subsection as soon as any bill or
			 report containing an earmark has been passed or reported by the Senate or the
			 House of Representatives or any committee thereof.
				(b)Definitions
				(1)EarmarkFor
			 purposes of this section, the term earmark means a congressionally
			 directed spending item, a limited tax benefit, or a limited tariff
			 benefit.
					(A)Congressionally
			 directed spending itemFor purposes of this paragraph, the term
			 congressionally directed spending item means a provision or report
			 language included primarily at the request of a Member of Congress providing,
			 authorizing, or recommending a specific amount of discretionary budget
			 authority, credit authority, or other spending authority for a contract, loan,
			 loan guarantee, grant, loan authority, or other expenditure with or to an
			 entity, or targeted to a specific State, locality or Congressional district,
			 other than through a statutory or administrative formula-driven or competitive
			 award process.
					(B)Limited tax
			 benefitFor purposes of this paragraph, the term limited
			 tax benefit means any revenue provision that—
						(i)provides a
			 Federal tax deduction, credit, exclusion, or preference to a particular
			 beneficiary or limited group of beneficiaries under the Internal Revenue Code
			 of 1986; and
						(ii)contains
			 eligibility criteria that are not uniform in application with respect to
			 potential beneficiaries of such provision.
						(C)Limited tariff
			 benefitFor purposes of this paragraph, the term limited
			 tariff benefit means a provision modifying the Harmonized Tariff
			 Schedule of the United States in a manner that benefits 10 or fewer
			 entities.
					(2)RecipientFor
			 purposes of this section, the term recipient means the entity
			 designated to receive the earmark.
				(3)Searchable
			 Internet websiteFor purposes of this section, the term
			 searchable Internet website means an Internet website that allows
			 members of the public—
					(A)to search and
			 aggregate Federal funding for any earmark passed or reported by the Senate or
			 the House of Representatives or any committee thereof, as well as an overall
			 total by any method required by subsection (a)(1);
					(B)to ascertain
			 through a single search the total number and total dollar amount of earmarks
			 provided to a single recipient;
					(C)to ascertain
			 through a single search the total number and total dollar amount of earmarks
			 sponsored or requested by each United States Senator, Member of the House of
			 Representatives, including Delegates and Resident Commissioners, and the
			 President of the United States; and
					(D)to ascertain
			 through a single search the total number and total dollar amount of earmarks
			 and earmark recipients located in each State and territory of the United
			 States.
					(c)Notification of
			 delayThe Director of the Congressional Research Service shall,
			 upon making a determination that the Internet website established under
			 subsection (a)(1) will not be operational by January 1, 2009, immediately
			 notify the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Government Reform of the House of Representatives
			 of such determination and shall provide the reason for the delay.
			(d)Reports
				(1)In
			 generalNot later than the date that is 1 year after the date on
			 which the Internet website established under subsection (a)(1) becomes
			 operational, the Director of the Congressional Research Service shall submit to
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Government Reform of the House of Representatives a report on
			 the implementation of such website, including data regarding the usage of and
			 public feedback on the utility of the website and any recommendations for
			 improving the presentation of the data.
				(2)PublicationThe
			 Congressional Research Service shall make each report submitted under paragraph
			 (1) publicly available on the Internet website established under subsection
			 (a).
				(e)Classified
			 informationNothing in this section shall require the disclosure
			 of classified information.
			(f)Government
			 Accountability Office ReportNot later than June 1, 2009, the
			 Comptroller General of the United States shall submit to Congress a report on
			 compliance with the requirements of this section.
			4.Providing
			 information to taxpayers
			(a)Provision of
			 statement upon requestBeginning not later than October 1, 2009,
			 the Secretary of the Treasury shall provide upon the request of an eligible
			 individual a taxpayer account statement for such individual.
			(b)Taxpayer
			 account statementThe taxpayer account statement required under
			 subsection (a) shall include—
				(1)the aggregate
			 amount of individual Federal income tax paid by the eligible individual under
			 chapter 1 of subtitle A of the Internal Revenue Code of 1986 in all previous
			 taxable years, and
				(2)an estimate of
			 the aggregate amount of such income tax that such individual will have paid as
			 of the projected date of the normal retirement of such individual.
				(c)Eligible
			 individualFor purposes of this section, the term eligible
			 individual means an individual who—
				(1)has a valid
			 social security number issued by the Social Security Administration.
				(2)is age 25 or
			 over,
				(3)has filed a
			 return of tax in any previous taxable year, and
				(4)has had net
			 income tax liability which is greater than zero in any previous taxable
			 year.
				(d)NoticeThe
			 Secretary of the Treasury shall, to the maximum extent practicable, take such
			 steps as are necessary to assure that eligible individuals are informed of the
			 availability of the statement required under subsection (a).
			(e)Mandatory
			 provision of initial statementsBy not later than September 30,
			 2014, the Secretary of the Treasury shall provide a taxpayer account statement
			 to each eligible individual for whom a current mailing address can be
			 determined. The Secretary shall provide with each such statement notice that an
			 updated version of such statement is available annually upon request.
			5.Additional
			 disclosure of Federal Government expenditures
			(a)Additional
			 disclosure
				(1)In
			 generalNot later than January 1, 2010, the Director of the
			 Office of Management and Budget shall include the financial outlays of all
			 Federal agencies on the Internet website established by the Federal Funding
			 Accountability and Transparency Act of 2006.
				(2)Internet
			 websiteThe information added to the Internet website under
			 paragraph (1) shall—
					(A)allow the user at
			 least 2 different methods of searching and aggregating the financial outlays of
			 all Federal agencies, including—
						(i)searching by
			 agency obligation and object class; and
						(ii)searching by
			 budget function and subfunction; and
						(B)allow the user to
			 download any data received as the product of a search.
					(b)Agency
			 responsibilitiesAll Federal agencies shall comply with
			 instructions and guidance issued by the Director of the Office of Management
			 and Budget and shall provide appropriate assistance to the Director upon
			 request in the addition to the Internet website of the information required
			 under subsection (a).
			(c)Scope of
			 dataThe information added to the Internet website under
			 subsection (a) shall include data for fiscal years after fiscal year
			 2008.
			(d)Financial
			 outlayFor purposes of this section, the term financial
			 outlay means any payment to liquidate an obligation (other than the
			 repayment of debt principal) that is greater than $25,000.
			(e)Notification of
			 delayThe Director of the Office of Management and Budget shall,
			 upon making a determination that the information required to be added to the
			 Internet website under subsection (a) will not be complete by January 1, 2010,
			 immediately notify the Committee on Homeland Security and Governmental Affairs
			 of the Senate and the Committee on Government Reform of the House of
			 Representatives of such determination and shall provide the reason for the
			 delay.
			(f)Report
				(1)In
			 generalNot later than the date that is 6 months after the date
			 on which the information required under subsection (a) has been added to the
			 Internet website described in such subsection, the Director of the Office of
			 Management and Budget shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Government Reform of
			 the House of Representatives a report on the addition of the information added
			 under subsection (a), including data regarding the usage of and public feedback
			 on the utility of the Internet website and any recommendations for improving
			 data quality and collection.
				(2)PublicationThe
			 Director of the Office of Management and Budget shall make the report submitted
			 under paragraph (1) publicly available on the Internet website established by
			 the Federal Funding Accountability and Transparency Act of 2006.
				(g)Classified
			 informationNothing in this section shall require the disclosure
			 of classified information.
			(h)Government
			 Accountability Office ReportNot later than January 1, 2011, the
			 Comptroller General of the United States shall submit to Congress a report on
			 compliance with the requirements of this section.
			
